

115 HR 3708 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income de minimis gains from certain sales or exchanges of virtual currency, and for other purposes.
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3708IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Schweikert (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income de minimis gains from
			 certain sales or exchanges of virtual currency, and for other purposes.
	
		1.Virtual currency
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.Gain from sale or exchange of virtual currency
 (a)In generalGross income shall not include gain from the sale or exchange of virtual currency for other than cash or cash equivalents.
						(b)Limitation
 (1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to a sale or exchange shall not exceed $600.
 (2)Aggregation ruleFor purposes of this subsection, all sales or exchanges which are part of the same transaction (or a series of related transactions) shall be treated as one sale or exchange.
 (c)Virtual currencyFor purposes of this section, the term virtual currency means a digital representation of value that is used as a medium of exchange and is not otherwise currency under section 988.
 (d)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2018, the dollar amount in subsection (b) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
							Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139G. Gain from sale or exchange of virtual currency..
 (c)Reporting of gains or lossesThe Secretary shall issue regulations providing for information returns on virtual currency transactions for which gain or loss is recognized.
 (d)Effective dateThe amendments made by this section shall apply with respect to transactions entered into after December 31, 2017.
			